Per Curiam.

We think the written condition is a part of the deed.1 Bringing the action as upon a mortgage is evidence of its being a part of the original contract.

Judgment for the demandant.


 See Makepeace v. Harvard College, 10 Pick. 303.
But see Emerson v. Murray, 4 N. Hamp R. 171, where it is held, that before an indorsement can be considered as parcel of a deed, it must be shown affirmatively to have been upon the instrument when executed.
As to the time when an alteration in a deed or other contract is presumed to have been made, see Henman v. Dickenson, 5 Bingh. 183; Jackson v. Osborn, 2 Wendell, 555; Prevost v. Gratz, 1 Peters’s C. C. R. 364, 369; Morris v. Vanderen, 1 Dallas, 67; 1 Stark. Ev. (5th Amer ed.) 318, 319; Warring v. Williams, 8 Pick. 325; Bayley on Bills, (Phil, and Sewall’s 2d ed.) 98, 99